DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This action is response to the amendments filed on 03/09/2022.
Claims 1-25 are currently pending in this application. Claims 1, 6, 8, 13, 15 and 20-23 are amended. Claims 24 and 25 are new.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/22/2021, 02/21/2022 and 03/07/2022 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner except the non-patent literature documents not provided by the applicant.
The applicant has submitted more than 7,306 of the US patents documents. The applicant is suggested to review all these documents for a concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c) most knowledgeable about the content of the information.

Response to Arguments
Regarding the previous claim objections, the applicant, in page 7 of the remarks, has argued that “… as currently amended does not include the objected language …”. The applicant’s argument is not persuasive as the claim is not amended and the objection is maintained
Regarding the previous 112 pre-AIA , first paragraph, rejections, the applicant, in page 7 of the remarks, has argued that “… a first network, a second network, a security system and a computing device all being located at the premises … many passages and figures describing … as a non-limiting non-exhaustive example, figures 5, 6, 7 A-K, 12-15 and paragraphs 358-359, and 405-406 describe …”.
Examiner respectfully disagrees with these arguments.
In the disclosed specification, the fig. 5 describes the premise LAN network 250 coupling with the premise router/firewall 252 and the broadband modem 251 is coupled to WAN 200 or other network outside the premise – see par. 0134. Moreover, the figs. 7A-K are the block diagrams of a touchscreen 700s – see paras. 0148-0171. Furthermore, as the applicant indicated, the information of the specification does not describe the limitations of the rejection (e.g., “… a first network, a second network, a security system and a computing device all being located at the premises). Therefore, the rejections are maintained (note: the term, “premises” is interpreted as land and all the built structures on it, especially when considered as a single place).

The applicant, in page 8 of the remarks, further argued that “… claims 6, 13, and 20 … the specification does not describe … a shape that … currently amended and no longer include the deficiencies … claim 21 … the specification does not describe … the display, the network … are currently amended and no longer include the deficiencies indicated …”.
The applicant’s these arguments are not persuasive
As the applicant noted, the current amendments (e.g., amending from “… a shape that confirms …” to “… a shape that at least partially confirms …”, etc.) does not overcome the rejections, and the rejections are maintained. See the 112-rejection section below for detail.

Regarding the previous 112, second paragraph rejections, the applicant, in pages 8-9 of the remarks, has argued that “… the office action fails to provide any argument or evidence that the cited language would not be understood by one of ordinary skill in the art …regarding claim 1, the office action alleges that … are currently amended and no longer include the deficiencies indicated … regarding claims 22 and 23, the office action argues that … are currently amended and no longer include the deficiencies indicated …”.
The applicant’s these arguments are not persuasive.
As stated in the previous office action, why the claimed limitations are clearly explained, for example, it is not clear whether the security system is a part of both the first network and the second network … - see par. 24 of the previous office action. Moreover, as the applicant noted, the current amendments (e.g., amending from “… enable communication via a second network …” to “… configures the interface device to establish a second network …”, etc.) cause the new 112 rejections. See the 112-rejection section below for detail.

The applicant has amended the claim 1 to include “… a module … configures the interface device to establish a second network … and control, via at least the second network, communication of data …”, and argued, in pages 10-11 of the remarks, that “… the office action fails to show that the combination of Bennett and Luebke teaches or suggest a module configured to … the cited input line of Bennet does not teach or suggest that configures the interface device to establish a second network … and control, via at least the second network, communication of data between the security system and a computing device … one of ordinary skill in the art understands that a network line does not configure an interface device to control  … as claimed”.
The applicant’s these arguments are not persuasive.
As stated in the previous office action, the input line component (NOT the input line or the network line) of the switch is matched with the claimed module. As the applicant indicated, the one of ordinary skill in the art understands that the switch of the Bennett has the input line component or module which has a specific hardware configuration for communication with a specification device (e.g., for a computer, the RS-232 component or any other forms, such as RS-485 component, a RJ-45 component, etc.) – see fig. 1 of Bennett and/or fig. 2 of Luebke. Moreover, the input line component also controls (e.g., directs, guides the flow of) communication via the connected network with the computer – see the 103 rejections section below for detail.

The applicant’s arguments for claims 8 and 15 (and dependent claims 5, 14 and 19) regarding limitations of argued limitations (e.g., the network line) of the claim 1 are not persuasive. The response for these arguments is similar to responded for the claim 1. See the 103 rejections section below for detail. 

Thus, the applicant’s arguments are not persuasive. Please see amended rejections below for amended claims. This action is final.

Claim Objections
Claim 5 is objected to because of the following informalities: the claim recites “The apparatus, of claim 1, wherein the module …”, which appears to be “The apparatus of claim 1, wherein the module …”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirements (e.g., new matter issue).

Claim 1 (claims 8 and 15 include similar limitations) is amended to include the subject matter, “… a first network located at a premises, between the interface device and a security system located at the premises … the module, when coupled to the module connector (of the interface device), configures the interface device to establish a second network, located at the premises …, and control, via at least the second network communication of data between the security system and a computing device located at the premises …”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure of the application describes, “in fig. 5, the premise LAN network 250 coupling with the premise router/firewall 252 and the broadband modem 251 is coupled to WAN 200 or other network outside the premise – see par. 0134”; “the figs. 7A-K are the block diagrams of a touchscreen 700s – see paras. 0148-0171”; “… that integrates broadband and mobile access and control with conventional security systems and premise devices to provide a tri-mode security network (broadband, cellular/GSM, POTS access) that enables users to remotely stay connected to their premises … Automation devices can be added, enabling users to remotely see live video and/or pictures and control home devices via their personal web portal or webpage, mobile phone, and/or other remote client device …” – see fig. 1 and par. [0034]; “… the gateway 102 communicates with the iConnect Servers 104 located in the service provider’s data center 106 …” – see fig. 1 and par. [0051]. However, the information of the disclosure does not describe the amended limitations “… a first network located at a premises, between the interface device and a security system located at the premises … the module, when coupled to the module connector (of the interface device), enables communication, via a second network located at the premises …, of data between the security system and a computing device located at the premises …”. In other words, the specification does not disclose the claimed limitations, “… a first network located at a premises, between the interface device and a security system located at the premises … the module, when coupled to the module connector (of the interface device), configures the interface device to establish a second network, located at the premises …, and control, via at least the second network communication of data between the security system and a computing device located at the premises …”.
Claims 2-7, 9-14 and 16-25 depend from the claim 1, 8 or 15, and are analyzed and rejected accordingly.

Claims 6, 13 and 20 recite “… the (first) module has a shape that at least partially conforms to a shape of an opening in the housing … module connector is disposed in the opening”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure of the application describes “… a device comprising a housing at a premise. The housing contains a touchscreen display coupled to a processor. The processor is coupled to at least one remote network … the device of an embodiment includes a receptacle in the housing. The receptacle includes a connector coupled to the processor …” – see par. [0326]. However, the disclosure of the specification does not describe the amended limitations, “… the (first) module has a shape that at least partially conforms to a shape of an opening in the housing … module connector is disposed in the opening”.

Claim 21 recites “… the housing of the interface device at least partially comprises the display and the network interface and wherein the module connector extends from a receptacle of the housing …”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure of the application describes “… a device comprising a housing at a premise. The housing contains a touchscreen display coupled to a processor. The processor is coupled to at least one remote network … the device of an embodiment includes a receptacle in the housing. The receptacle includes a connector coupled to the processor …” – see par. [0326]. However, the disclosure of the specification does not describe the amended limitations, “… the housing of the interface device at least partially comprises the display and the network interface and wherein the module connector extends from a receptacle of the housing …”.

Claims 24 and 25 recites “… the module comprises … to operate according to any function provided by the module”, and “the module comprises computer readable instruction … to establish the second network
The disclosure of the application describes, “in fig. 5, the premise LAN network 250 coupling with the premise router/firewall 252 and the broadband modem 251 is coupled to WAN 200 or other network outside the premise – see par. 0134” and “the figs. 7A-K are the block diagrams of a touchscreen 700s – see paras. 0148-0171”. However, the disclosure of the specification does not describe the claimed limitations, “… the module comprises … to operate according to any function provided by the module”, and “the module comprises computer readable instruction … to establish the second network”.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-25 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

Claim 1 (claims 8 and 15 include similar limitations) recites the limitations, “… a first network located at a premises, between the interface device and a security system located at the premises … the module, when coupled to the module connector (of the interface device), configures the interface device to establish a second network, located at the premises …, and control, via at least the second network communication of data between the security system and a computing device located at the premises …”. However, it is not clear whether the security system is a part of both the first network 
Claims 2-7, 9-14 and 16-25 depend from the claim 1, 8 or 15, and are analyzed and rejected accordingly.

Claims 22 and 23 recite “… the interface device is configured to removably couple, via the module connector, to one of a plurality of modules at a time and each module of the plurality of modules is configured to enable the interface device to perform a specific functionality associated with the module and different from other modules …”, however, it is not clear (1) whether “one of a plurality of modules” is the same as “a/the module” of the claim 1/8 or not (if they are not the same how the different modules can be physically coupled to a single module connector); (2) whether each module of the plurality of modules is configured to enable the interface device once-at-a-time or not (note: there is only one module connector of the interface device); (3) the term “a specific functionality” means how to define “the specific” (note: unable to clearly define a boundary of the claimed term). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bennett, III et al. (US 7,349,682 B1), in view of Luebke et al. (US 2006/0197660 A1).

As per claim 1, Bennett teaches an apparatus [see fig. 1] comprising: 
an interface device [e.g., the home gateway system 20, 60 or 70 of Bennett] comprising:
a housing comprising one or more processors [figs. 1, 3, processor 78; col. 4, lines 22-25 of Bennett teaches a housing (e.g., the computing system) comprising one or more processors]; a display in communication with the one or more processors;
a network interface configured to enable communication, via a first network located at a premises, between the interface device and a security system located at the premises [figs. 1, 3, col. 2, lines 36-39 of Bennett teaches a network interface (e.g., the interface to the router 80) configured to 
a module connector in communication with the one or more processors, wherein the module connector is configured as a physical connection interface for the interface device [figs. 1, 3, col. 2, lines 31-36 of Bennett teaches a module connector (e.g., the switch 76) in communication with the one or more processors (e.g., the processor 78), wherein the module connector is configured as a physical connection interface (e.g., the switch has a plurality of input lines, connection interfaces to the router, the wireless transceiver, etc.) for the interface device (e.g., the home gateway system)]; and

a module configured to physically couple with the module connector, wherein the module, when coupled to the module connector, configures the interface device to establish a second network, located at the premises, different from the first network, and control, via at least the second network, communication of data between the security system and a computing device located at the premises, in communication with the second network, and different from the interface device [figs. 1, 3, col. 2, lines 5-16, 26-39; col. 3, lines 36-40, 46-47, 57-60 of Bennett teaches a module (e.g., an input line component of the switch connected to a telephone 38, a television 40, a computer 42 or a home security system 52, etc.) configured to physically couple with the module connector (e.g., the switch 76), the input line component which is used to connect the computer 42  has a hardware configuration to connect a computer connection line or the input line component which is used to connect the telephone 38 or the television 40 has a hardware configuration to connect a television/computer connection line) a second network (e.g., the network link which is used to communicate with appliances, computer, printer, lights, etc.), located at the premises (see fig. 1), different from the first network (e.g., the communication link using the router 80 is different from communication links with input lines 82 shown in fig. 3), and control, via at least the second network, communication of data (e.g., the input line component controls, such as direct or guide, the data flow of the communication) between the security system (e.g., the home automation and security system) and a computing device (e.g., the appliances, computer, printer, or lights, etc.) located at the premises (see fig. 1), in communication with the second network, and different from the interface device (e.g., the home gateway system 20)].

Although Bennett teaches the interface device with interfaces for the user inputs (to enter a personal identification, dialing phone numbers, etc., - see col. 3) and the module physically coupled with the module connector – see above rejections, Bennett does not explicitly disclose the interface device comprising a display in communication with a processor and a module configured to removably and physically couple with the module connector to enable communication.
However, Luebke teaches an interface device comprising a display in communication with a processor and a module configured to removably and physically couple with the module connector to enable communication [figs. 1, 4; par. 0065, lines 1-29; par. 0073, lines 1-25 of Luebke teaches the interface device (e.g., the device 12) comprising a display (e.g., the display device) in communication with a processor (e.g., the microprocessor 92) and a module (e.g., the fob) configured to removably and physically couple with the module connector to enable communication].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify components of the home gateway system of the Bennett with the teaching of Luebke to include a display and a removably and physically attachable communication module in the system because it provides an improvement on home systems using wireless nodes by employing wireless communications, such as a wireless local area network or low rate wireless personal area network and easy and efficient graphical user interface for displaying, monitoring, configuration and control information systems - see paras. 0004, 0015, 0100 of Luebke.

As per claim 2, Bennett in view of Luebke teaches the apparatus of claim 1. 
Bennett further teaches wherein the security system comprises one or more of an alarm system controller, a sensor, or a camera [col. 4, lines 6-8 of Bennett teaches the home security controller in a warning mode].

As per claim 3
Bennett further teaches wherein the computing device comprises one or more of an automation device, a home health device, or an energy management device [col. 3, lines 57-62 of Bennett teaches the computing device comprises an appliance monitoring parameters to determine if a sprinkler was left on or the furnace had quit working].

As per claim 4, Bennett in view of Luebke teaches the apparatus of claim 1. 
Bennett further teaches wherein the second network comprises a subnetwork established by the interface device [col. 2, lines 14-17 of Bennett teaches wherein the second network comprises a subnetwork (e.g., the network between appliances or among the computer, the printer and the appliances) established by the interface device (e.g., the home gateway system 20)]. See also fig. 1 of Luebke.

As per claim 5, Bennett in view of Luebke teaches the apparatus, of claim 1. 
Bennett further teaches wherein the module is configured to control the computing device [figs. 1, 2; col. 2, lines 5-17, 26-38; col. 4, lines 8-11 of Bennett teaches wherein the module (e.g., an input line component of the switch) is configured to control (e.g., the input line component controls, such as to receive, the data flow of the communication) the computing device (e.g., the appliances, computer, printer, or lights, etc.)].

As per claim 6
Although Bennett teaches the interface device with interfaces for the user inputs (to enter a personal identification, dialing phone numbers, etc., - see col. 3) and the module physically coupled with the module connector – see the rejections of the claim 1, Bennett does not explicitly disclose wherein the module has a shape that at least partially conforms to a shape of an opening of the housing, wherein the module connector is disposed in the opening.
However, Luebke teaches wherein the module has a shape that conforms to a shape of an opening of the housing, wherein the module connector is disposed in the opening [figs. 1, 4, 8, 13B; par. 0053, lines 1-5; par. 0065, lines 1-29; par. 0073, lines 1-25; par. 0083, lines 1-8 of Luebke teaches wherein the module has a shape that conforms to a shape of an opening of the housing (e.g., docks/mates in the keyway 230 or 232 of the node 12), wherein the module connector is disposed in the opening].
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify components of the home gateway system of the Bennett with the teaching of Luebke to include a removably and physically attachable communication module in the system because it provides an improvement on home systems using wireless nodes by employing wireless communications, such as a wireless local area network or low rate wireless personal area network and easy and efficient graphical user interface for displaying, monitoring, configuration and control information systems - see paras. 0004, 0015, 0100 of Luebke.

As per claim 7
Although Bennett teaches the interface device with interfaces for the user inputs (to enter a personal identification, dialing phone numbers, etc., - see col. 3) and the module physically coupled with the module connector – see the rejections of the claim 1, Bennett does not explicitly disclose wherein the module comprises a communication element configured to communicate with the computing device.
However, Luebke teaches wherein the module comprises a communication element configured to communicate with the computing device [figs. 1, 3; par. 0065, lines 1-29; par. 0073, lines 1-25 of Luebke teaches wherein the module (e.g., the fob) comprises a communication element configured to communicate with the computing device (e.g., the appliance, device 8 or 10)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify components of the home gateway system of the Bennett with the teaching of Luebke to include a removably and physically attachable communication module in the system because it provides an improvement on home systems using wireless nodes by employing wireless communications, such as a wireless local area network or low rate wireless personal area network and easy and efficient graphical user interface for displaying, monitoring, configuration and control information systems - see paras. 0004, 0015, 0100 of Luebke.

Claims 8-14 are method claims that correspond to the apparatus claims 1-7, and are analyzed and rejected accordingly. Note: determining the connection of the module and controlling communication based on the module are parts of the steps while configuring the module to enable communication. See the rejections to the claim 1.

Claims 15-20 are apparatus claims that correspond to parts of the apparatus claims 1-6, and are analyzed and rejected accordingly.

As per claim 21, Bennett in view of Luebke teaches the apparatus of claim 1. 
Although Bennett teaches the housing of the interface device with interfaces for the user inputs (to enter a personal identification, dialing phone numbers, etc., - see col. 3) and the module physically coupled with the module connector – see the rejections of the claim 1, Bennett does not explicitly disclose wherein the housing comprises display, the network interface, and wherein the module connector extends from a receptacle of the housing of the interface device.
However, Luebke teaches wherein the housing comprises display, the network interface, and wherein the module connector extends from a receptacle of the housing of the interface device [figs. 1, 4, 6-8, 13B; par. 0053, lines 1-5; par. 0065, lines 1-29; par. 0073, lines 1-25; par. 0083, lines 1-8 of Luebke teaches wherein the housing comprises display, the network interface, and wherein the module connector extends from a receptacle of the housing of the interface device (see the figs. 4 and 6-8)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify components of the home gateway system of the Bennett with the teaching of Luebke to include a display and a removably and physically attachable communication module interface within the system because it provides an improvement on home systems using wireless nodes by employing wireless 

As per claim 22, Bennett in view of Luebke teaches the apparatus of claim 1. 
Bennett further teaches wherein the interface device is configured to removably couple, via the module connector, to one of a plurality of modules and each module of the plurality of modules is configured to enable the interface device to perform a different functionality [figs. 1, 3, col. 2, lines 5-16, 26-39; col. 3, lines 36-40, 46-47, 57-60 of Bennett teaches the interface device (e.g., the home gateway system 20, 60 or 70 ) is configured to couple, via the module connector (e.g., the switch 76), to one of a plurality of modules (e.g., the input line component which is used to connect appliances, computer, printer, or lights, etc.) at a time and each module of the plurality of modules is configured to enable the interface device to perform a specific functionality associated with the module and different from other modules of the plurality of modules (e.g., a communication function with the computer is different from the communication with the telephone, lights, printer or television)]. See also fig. 1 of Luebke.

Claim 23 is a method claim that corresponds to the apparatus claim 22, and is analyzed and rejected accordingly.

As per claim 24
Bennett further teaches wherein the module comprises one or more components that configure the one or more processors to operate according to any function provided by the module [figs. 1, 3, col. 2, lines 5-16, 26-39 of Bennett teaches wherein the module (e.g., an input line component of the switch connected to a telephone 38, a television 40, a computer 42 or a home security system 52, etc.) comprises one or more components that configure the one or more processors (see fig. 3) to operate according to any function (e.g., a communication of the computing device) provided by the module (e.g., the computer 42, etc.) – see also rejections to the claim 1].

As per claim 25, Bennett in view of Luebke teaches the apparatus of claim 1. 
Although Bennett teaches the module physically coupled with the module connector – see the rejections of the claim 1, Bennett does not explicitly disclose the module comprises computer readable instructions that configure the interface device to establish the second network.
However, Luebke teaches the module comprises computer readable instructions that configure the interface device to establish the second network [fig. 2; par. 0058, lines 1-15 of Luebke teaches the module comprises computer readable instructions that configure the interface device to establish the second network – see also rejections to the claim 1].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a connected component of the home gateway system of the Bennett with the teaching of Luebke to include the instructions of the component for . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MAUNG T LWIN/Primary Examiner, Art Unit 2495